DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-9 and 11-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/698,448 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the followings:
Although the conflicting claims are not identical, the scope of the claimed limitations of the instant application as claimed in claims 1, 3-9 and 11-20 is similar to that of the claimed limitations of co-pending Application No. 16/698,448 as claimed in claims 1-20. Therefore, the claims are not patentably distinct from each other. 
The instant application:
1. A semiconductor processing chamber comprising:  2a gasbox;  3a substrate support;  4a blocker plate positioned between the gasbox and the substrate support, wherein 5the blocker plate defines a plurality of apertures through the blocker plate; and  6a faceplate positioned between the blocker plate and the substrate support, 7wherein the faceplate is characterized by a first surface facing the blocker plate and a second 8surface opposite the first surface, wherein the second surface of the faceplate and the substrate 9support at least partially define a processing region within the semiconductor processing 10chamber, wherein the faceplate is characterized by a central axis, wherein the faceplate defines a 11plurality of apertures through the faceplate, wherein the faceplate defines a plurality of recesses 12extending about and radially outward of the plurality of apertures, and wherein each recess of the 13plurality of recesses extends from the second surface of the faceplate to a depth less than a 14thickness of the faceplate. 
113. The semiconductor processing chamber of claim 1, further comprising an 2electrical source configured to strike a plasma within the processing region of the semiconductor 3processing chamber.
14. The semiconductor processing chamber of claim 1, wherein each aperture 2of the plurality of apertures comprises an aperture profile characterized by a first section 3extending from the first surface of the faceplate partially through the faceplate, and further 4characterized by a second section extending from a position partially through the faceplate to the 5second surface of the faceplate.
15. The semiconductor processing chamber of claim 4, wherein the first 2 section is characterized by a substantially cylindrical profile.
216. The semiconductor processing chamber of claim 4, wherein the second 2 section comprises a conical or countersunk profile. 
17. The semiconductor processing chamber of claim 6, wherein each recess of 2the plurality of recesses is characterized by a similar profile as the second section of the aperture 3profile of each aperture of the plurality of apertures.

18. The semiconductor processing chamber of claim 1, wherein each recess of 2the plurality of recesses extends less than halfway through a thickness of the faceplate from the 3second surface of the faceplate.
19. A semiconductor processing chamber faceplate, comprising:  2a first surface and a second surface opposite the first surface, wherein:  3the faceplate is characterized by a central axis extending through the first surface 4and the second surface, 5the faceplate defines a plurality of apertures through the faceplate, 6the faceplate defines a plurality of recesses extending about and radially outward 7of the plurality of apertures, and  8each recess of the plurality of recesses extends from the second surface of the 9faceplate to a depth less than a thickness of the faceplate.
2211. The semiconductor processing chamber faceplate of claim 9, wherein each aperture of the plurality of apertures extends from the first surface of the faceplate to the second 3surface of the faceplate, and wherein a profile of each aperture includes a taper extending from 4the second surface of the faceplate.
112. The semiconductor processing chamber faceplate of claim 11, wherein the 2taper extends to a depth partway through a depth of the faceplate, and wherein the profile of each 3aperture transitions to a choke from the taper. 
113. The semiconductor processing chamber faceplate of claim 12, wherein the 2profile of each aperture transitions from the choke to a substantially cylindrical profile extending 3to the first surface of the faceplate.
114. The semiconductor processing chamber faceplate of claim 12, wherein 2each recess of the plurality of recesses is characterized by a profile identical to the taper of the 3profile of each aperture of the plurality of apertures.  
115. The semiconductor processing chamber faceplate of claim 14, wherein a 2profile for each recess of the plurality of recesses transitions to a substantially cylindrical profile 3extending to a location less than the thickness of the faceplate.

116. The semiconductor processing chamber faceplate of claim 15, wherein 2each recess of the plurality of recesses is blocked from providing fluid access through the 3faceplate at the first surface of the faceplate.  

117. The semiconductor processing chamber faceplate of claim 9, wherein each 2recess of the plurality of recesses extends less than halfway through a thickness of the faceplate 3from the second surface of the faceplate.
  

118. A method of semiconductor processing comprising:  2flowing a precursor into a processing chamber, wherein the processing chamber 3comprises a faceplate and a substrate support on which a substrate is disposed, wherein a 4processing region of the processing chamber is at least partially defined between the faceplate 5and the substrate support, wherein the faceplate defines a plurality of apertures through which 236 the precursor flows, wherein the faceplate defines a plurality of recesses extending about and 7 radially outward of the plurality of apertures, and wherein each recess of the plurality of recesses 8extends from a surface of the faceplate facing the substrate support to a depth less than a 9thickness of the faceplate;  10generating a plasma of the precursor within the processing region of the 11processing chamber; and  12depositing a material on the substrate.  

119. The method of semiconductor processing of claim 18, wherein the 2material deposited is characterized by a thickness proximate an edge of the substrate less than 35% greater than a thickness proximate a center of the substrate.  

120. The method of semiconductor processing of claim 18, wherein each recess 2of the plurality of recesses is characterized by a conical or countersunk profile.

The co-pending application No. 16/698,448:
1. A semiconductor processing chamber comprising: a gasbox; a substrate support; a blocker plate positioned between the gasbox and the substrate support, wherein the blocker plate defines a plurality of apertures through the blocker plate; and a faceplate positioned between the blocker plate and the substrate support, wherein the faceplate is characterized by a first surface facing the blocker plate and a second surface opposite the first surface, wherein the second surface of the faceplate and the substrate support at least partially define a processing region within the semiconductor processing chamber, wherein the faceplate is characterized by a central axis, wherein the faceplate defines a plurality of apertures through the faceplate, and wherein the faceplate defines a central recess about the central axis extending from the second surface of the faceplate to a depth less than a thickness of the faceplate.

3. The semiconductor processing chamber of claim 1, further comprising an electrical source configured to strike a plasma within the processing region of the semiconductor processing chamber.
4. The semiconductor processing chamber of claim 1, wherein each aperture of the plurality of apertures comprises an aperture profile characterized by a first section extending from the first surface of the faceplate partially through the faceplate, and further characterized by a second section extending from a position partially through the faceplate to the second surface of the faceplate.
5. The semiconductor processing chamber of claim 4, wherein the first section is characterized by a substantially cylindrical profile.
6. The semiconductor processing chamber of claim 4, wherein the second section comprises a conical or countersunk profile.
7. The semiconductor processing chamber of claim 6, wherein the central recess is characterized by a similar profile as the second section of the aperture profile of each aperture of the plurality of apertures.

8. The semiconductor processing chamber of claim 1, wherein the central recess extends less than halfway through a thickness of the faceplate from the second surface of the faceplate.
9. A semiconductor processing chamber faceplate, comprising: a first surface and a second surface opposite the first surface, wherein: the faceplate is characterized by a central axis extending through the first surface and the second surface, the faceplate defines a plurality of apertures through the faceplate, and the faceplate defines a central recess along the central axis and extending from the second surface of the faceplate to a depth less than a thickness of the faceplate.

11. The semiconductor processing chamber faceplate of claim 9, wherein each aperture of the plurality of apertures extends from the first surface of the faceplate to the second surface of the faceplate, and wherein a profile of each aperture includes a taper extending from the second surface of the faceplate.
12. The semiconductor processing chamber faceplate of claim 11, wherein the taper extends to a depth partway through a depth of the faceplate, and wherein the profile of each aperture transitions to a choke from the taper.
13. The semiconductor processing chamber faceplate of claim 12, wherein the profile of each aperture transitions from the choke to a substantially cylindrical profile extending to the first surface of the faceplate.
14. The semiconductor processing chamber faceplate of claim 12, wherein the central recess is characterized by a profile identical to the taper of the profile of each aperture of the plurality of apertures.
15. The semiconductor processing chamber faceplate of claim 14, wherein the central recess profile transitions to a substantially cylindrical profile extending to a location less than the thickness of the faceplate.
16. The semiconductor processing chamber faceplate of claim 15, wherein the central recess is blocked from providing fluid access through the faceplate at the first surface of the faceplate.

17. The semiconductor processing chamber faceplate of claim 9, wherein the central recess extends less than halfway through a thickness of the faceplate from the second surface of the faceplate.
18. A method of semiconductor processing comprising: flowing a precursor into a processing chamber, wherein the processing chamber comprises a faceplate and a substrate support on which a substrate is disposed, wherein a processing region of the processing chamber is at least partially defined between the faceplate and the substrate support, wherein the faceplate defines a plurality of apertures through which the precursor flows, wherein the faceplate defines a central recess along a central axis of the faceplate, wherein the central recess extends from a surface of the faceplate facing the substrate support to a depth less than a thickness of the faceplate; generating a plasma of the precursor within the processing region of the processing chamber; depositing a material on the substrate.

19. The method of semiconductor processing of claim 18, wherein the material deposited is characterized by thickness at a center of the substrate less than 10% greater than a thickness proximate an edge of the substrate.
20. The method of semiconductor processing of claim 18, wherein the central recess is characterized by a conical or countersunk profile.



This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Allowable Subject Matter
Claims 2 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Yang et al. (US 2019/0043726), Chen et al. (US 2018/0350619) and Samir et al. (US 2018/0337057) disclose similar inventive subject matter. However, prior art does not disclose “wherein the faceplate defines a plurality of recesses 12extending about and radially outward of the plurality of apertures, and wherein each recess of the 13plurality of recesses extends from the second surface of the faceplate to a depth less than a 14thickness of the faceplate,” as recited in claim 1, “ 5the faceplate defines a plurality of apertures through the faceplate, 6the faceplate defines a plurality of recesses extending about and radially outward 7of the plurality of apertures, and  8each recess of the plurality of recesses extends from the second surface of the 9faceplate to a depth less than a thickness of the faceplate,” as recited in claim 9, and “wherein the faceplate defines a plurality of recesses extending about and 7 radially outward of the plurality of apertures, and wherein each recess of the plurality of recesses 8extends from a surface of the faceplate facing the substrate support to a depth less than a 9thickness of the faceplate,” as recited in claim 18 respectively.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOK KEBEDE whose telephone number is (571)272-1862. The examiner can normally be reached Monday - Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly N. Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BROOK KEBEDE/
Primary Examiner, Art Unit 2894



/BK/
May 21, 2022